Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157248
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157248
                                                                    COA: 341137
                                                                    Mecosta CC: 16-008803-FH
                                                                                17-009005-FH
  JENNIFER MAE HULBERT,
             Defendant-Appellant.
  _____________________________________/

         By order of October 2, 2018, the application for leave to appeal the January 22, 2018
  order of the Court of Appeals was held in abeyance pending the decision in People v Dixon-
  Bey (Docket No. 156746). On order of the Court, leave to appeal having been denied in
  Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the application is again considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2019
           b1118
                                                                               Clerk